Citation Nr: 1014882	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  96-36 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for ulcers of the 
stomach, to include gastric and peptic ulcers.   

2.  Entitlement to an initial rating in excess of 50 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1941 to 
February 1947 and June 1950 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, in pertinent part, denied entitlement to 
service connection for gastric ulcers and granted entitlement 
to service connection for bilateral hearing loss, assigning a 
50 percent evaluation, effective November 29, 2006.  

The Board and United States Court of Appeals for Veterans 
Claims (Court) remanded the Veteran's claim for service 
connection for bilateral nuclear sclerosing cataracts and 
posterior subcapsular cataracts as a result of exposure to 
ionizing radiation numerous times.  Following the Court's 
March 2008 remand, the RO granted service connection for 
status post surgery, bilateral cataracts, due to exposure to 
ionizing radiation.  Because the Veteran has been granted the 
full benefit he sought, his claim for service connection for 
bilateral nuclear sclerosing cataracts and posterior 
subcapsular cataracts as a result of exposure to ionizing 
radiation is no longer on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The issue of service connection for stomach ulcers is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDING OF FACT

Audiometric testing reveals no worse than Level VIII hearing 
acuity in the left ear and Level VIII hearing acuity in the 
right ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation in excess 
of 50 percent for the service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.85, 4.86 
Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant' s possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of the evaluation to be assigned the now-service 
connected bilateral hearing loss disability is a "downstream" 
issue.  Hence, additional notification is not required. See 
Hartman v. Nicholson, 19 Vet. App. 473 (2006) aff'd by 
Hartman v. Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection, including that concerning the issues of 
establishing higher evaluations and effective dates, in an 
April 2007 letter.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
an audiological examination and opinion as to the nature and 
severity of his bilateral hearing loss disability.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claim file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  








Analysis

The Veteran seeks an evaluation in excess of 50 percent for 
bilateral hearing loss.  

The RO granted service connection for bilateral hearing loss 
in the April 2008 rating decision on appeal, assigning a 50 
percent rating under 38 C.F.R. § 4.85, DC 6100, with an 
effective date of November 29, 2006.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505, 508 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85.  Average 
puretone decibel loss for each ear is located on Table VI 
along a horizontal axis, and percent of discrimination is 
located along a vertical axis.  "Puretone threshold average" 
as used in Tables VI and VIa, is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  This average is used in all cases (including those in 
Sec. 4.86) to determine the Roman numeral designation for 
hearing impairment where the axes intersect.  The results are 
then matched between the "better" ear and the "poorer" ear on 
Table VII to produce a disability rating under Code 6100.

Additionally, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately.  

The Veteran's hearing loss is presently evaluated as 50 
percent disabling.  To receive a higher evaluation for 
bilateral hearing loss the evidence must show that the 
hearing loss rises to the level of severity proscribed in 38 
C.F.R. § 4.85, DC 6100, Table VII.





A March 2008 VA audiological examination shows the puretone 
thresholds, in decibels, were as follows at the given hertz:  


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
75
80
85
85
82
52%
VIII
LEFT
70
80
95
95
85
60%
VIII

The Veteran was given a diagnosis of bilateral hearing loss.  
The examiner noted that the Veteran does not currently 
receive any treatment for his condition.   

The audiological findings of record, as applied to 38 C.F.R. 
§ 4.85, Table VI, correspond to, at worst, Level VIII hearing 
acuity in the left ear and Level VIII hearing acuity in the 
right ear.  When these two findings are applied to the 
criteria set out in 38 C.F.R. § 4.85, Table VII, they yield a 
disability rating of 50 percent.

Given that the puretone thresholds at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) 
are 55 decibels or more, under 38 C.F.R. § 4.86(a), the 
audiological findings of record, as applied to 38 C.F.R. § 
4.85, Table VIa, correspond to, at worst, Level VIII hearing 
acuity in the left ear and Level VII hearing acuity in the 
right ear.  When these two findings are applied to the 
criteria set out in 38 C.F.R. § 4.85, Table VII, they yield a 
disability rating of 40 percent.  Because application of 38 
C.F.R. § 4.86(a), yields a lower rating, the Board disregards 
it.  

38 C.F.R. § 4.86(b), is not for application because the 
Veteran's puretone thresholds are not 30 decibels or less at 
1,000 Hertz.  See Id.  

In light of the evidence of record, the Veteran's bilateral 
hearing loss is currently rated at the correct level, as set 
forth in applicable hearing schedule criteria.  38 C.F.R., § 
4.85, DC 6100, Table VII.  

The Veteran has not claimed that his hearing loss disability 
causes any functional effects in any communication to VA or 
to the March 2008 VA examiner.  Neither has his 
representative, who is a private attorney.  Therefore, the 
Board finds that the March 2008 VA examination was adequate 
for purposes of Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  Furthermore, the Court also noted in Martinak that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  Neither 
the Veteran nor his attorney have alleged any prejudice as a 
result of any deficiency in the March 2008 VA examination.  
See Martinak, supra.

The Veteran may genuinely believe that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected hearing loss disability as 
related to the schedular criteria, and his views are of 
limited probative value.  And, even if his opinion was 
entitled to be accorded some probative value, it is far 
outweighed by the audiological testing and opinions provided 
by VA audiology professionals, which shows that the criteria 
for an initial disability rating in excess of 50 percent have 
not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); 38 U.S.C.A. § 5107(b).

For the purpose of rating disabilities which arise out of a 
service connected hearing loss, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992); but see also Martinak, supra.  

At no time during the pendency of this appeal has the 
Veteran's bilateral hearing loss disability met or nearly 
approximated the criteria for a rating in excess of 50 
percent, and staged ratings are not for application.  See 
Hart, 21 Vet. App. at 505.

The Board has considered whether the Veteran's disability 
picture warrants a rating on an extraschedular basis.  The 
regulation permits extra-schedular rating when "the schedular 
evaluations are found to be inadequate ... [because] the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  The rating schedule, 
however, is meant to compensate for the average impairment in 
civil occupations generally resulting from disability. 38 
C.F.R. § 3.321.  In this case, the Veteran has presented no 
evidence indicating that there exist such factors as marked 
interference with employment or frequent periods of 
hospitalization resulting from his service-connected 
bilateral hearing loss disability.  Furthermore, the record 
does not establish that the rating criteria are inadequate.  
To the contrary, the very symptoms of the Veteran's hearing 
loss disability are those included in the criteria found in 
the rating schedule for hearing loss.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
bilateral hearing loss is not warranted.  See Gilbert, 1 Vet. 
App. at 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 50 percent for 
bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for ulcers of the 
stomach, to include gastric and peptic ulcers.  The Veteran 
claims that he was treated for peptic ulcers during service 
and that he currently receives treatment for ulcers from his 
private physician.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

It is unclear whether the Veteran has had a stomach ulcer, to 
include gastric and peptic ulcers, disability at any time 
during the pendency of his service connection claim.  A 
November 2006 statement from the Veteran's physician, which 
is largely illegible, notes that the Veteran was admitted to 
Henry Medical Center from November 2 to 6, 2008, with 
intestinal obstruction.  It is not clear whether the 
physician currently treats the Veteran's for ulcers.  To 
ensure that VA has met its duty to assist the appellant in 
developing the evidence in support of his claim pursuant to 
38 U.S.C.A. § 5103A, this case must be remanded so that VA 
can attempt to obtain the Veteran's private treatment records 
from Henry Medical Center.

The March 1962 STRs indicate that the Veteran was diagnosed 
with gastroenteritis and was noted to have stomach cramps and 
vomiting.  Post service private treatment records dated as 
early as 1973, five years post-service, note that the Veteran 
has stomach and digestive problems and he was diagnosed with 
gastritis, hernias, and peptic ulcers at various times.  The 
latest of these medical records indicating treatment for 
various stomach and digestive problems appears to be in 1984.  

The appellant is hereby notified that it is his 
responsibility to report to any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Contact the Veteran and ask him to 
identify any private or government medical 
facilities providing treatment for his 
claimed ulcers of the stomach, to include 
gastric and peptic ulcers, disability.  
Ask the Veteran to provide sufficient 
details such as dates of treatment, 
treating clinicians, and facility 
locations so that any identified records 
can be obtained.

2.  Obtain all identified post-service VA 
treatment records and private treatment 
records, specifically, from Henry Medical 
Center.  Document attempts to obtain 
records and note negative responses in the 
claim file.  

3.  If, and only if, the Veteran has 
received treatment for any stomach or 
digestive condition during the pendency of 
his service connection claim, schedule him 
for a VA medical examination to determine 
the nature and etiology of any current 
ulcers of the stomach, to include gastric 
and peptic ulcers, disability.  As to any 
ulcers of the stomach, to include gastric 
and peptic ulcers, disability, including 
any residual of the claimed disability 
identified, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that it had its onset 
during, or is otherwise related to, the 
Veteran's active service.  The examiner 
must note and discuss the Veteran's in-
service treatment for stomach and 
digestive problems and the post service 
treatment records from the 1970s and 
1980s.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A rationale for all 
medical opinions must be provided.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


